Title: James Madison to Nicholas P. Trist, 17 January 1829
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Jany. 17. 1829
                            
                        
                        I have recd. with yours of the 12th. the 1st. vol: of Lyman’s Diplomacy. The mail charged with the 2d. is not
                            yet arrived, owing to a failure between Washington & Fredg. Tomorrow’s will probably bring it. I have not examined into
                            the discrepancy of dates you refer to in the origin of the tonnage regulation. Perhaps it may be explained by the
                            circumstance of the same Session of Congress being partly in one, and partly in another year. Not having a $5. note, I
                            inclose $10. and ask the favor of you to hand one half to G. & S. on acct. of the Nat: Intelligencer. Excuse this
                            trouble, & accept my thanks for that already taken, with my friendly respects & best wishes
                        
                            
                                James Madison
                            
                        
                    